UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-6616


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

ANTHONY CHALK,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, Jr., District
Judge. (0:04-cr-00657-JFA-6; 0:07-cv-70039-JFA)


Submitted:   September 27, 2012            Decided:   December 13, 2012


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Chalk, Appellant Pro Se. Jimmie Ewing, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony      Chalk    seeks     to    appeal      the   district      court’s

order     denying      his   Fed.      R.        Civ.    P.     60(b)      motion    for

reconsideration of the district court’s order denying relief on

his 28 U.S.C.A. § 2255 (West Supp. 2012) motion, and denying his

motion to amend.          The order is not appealable unless a circuit

justice    or   judge    issues    a   certificate         of   appealability.        28

U.S.C. § 2253(c)(1)(B) (2006).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating         that    reasonable      jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484 (2000);      see     Miller-El     v.   Cockrell,         537   U.S.   322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Chalk has not made the requisite showing.                        Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                       We dispense with oral

                                            2
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3